            Case 1:19-cv-10205-OTW Document 53 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BRADLEY SHOVE,                                                :
                                                              :
                         Plaintiff,                           :      19-CV-10205 (OTW)
                                                              :
                      -against-                               :      ORDER
                                                              :
INTELLIGRATED SYSTEMS, INC., and
                                                              :
HONEYWELL INTERNATIONAL, INC.,
                                                              :
                         Defendants.                          :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties have consented to my jurisdiction in accordance with 28 U.S.C. § 636(C).

(ECF 52). The parties’ proposed Joint Pretrial Order and other required filings pursuant to the

Court’s Individual Practices in Civil Cases §§ V and VI are due April 21, 2021. Trial of this case

will begin on May 26, 2021 as scheduled.

         The parties are directed to review and comply with all Standing Orders issued by the

Chief Judge of the Southern District of New York relating to courthouse protocol during the

COVID-19 pandemic, which can be found on the Court’s website at

https://nysd.uscourts.gov/covid-19-coronavirus.

         SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: April 16, 2021                                             Ona T. Wang
       New York, New York                                         United States Magistrate Judge
